Citation Nr: 1645572	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease (CAD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955 and from December 1955 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) from August 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the electronic claims file.

The Board reopened the claim for service connection for hypertension and that claim, along with the claim for a TDIU, were remanded in February 2014.  They are now returned to the Board for further adjudication.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hypertension has not been shown to have been present during active service or within one year of discharge; the most probative evidence is against a finding that hypertension was caused or aggravated by service-connected CAD.
CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria and effective date provisions pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran pre-adjudication notice by letter dated in December 2006.  Neither the Veteran, nor his representative, has alleged error in VA's notice in this appeal.  Hence, the duty to notify has been satisfied. 

Service treatment records (STRs) and post-service VA and private treatment records have been associated with the claims file. Pursuant to the February 2014 Board remand, the RO furnished the Veteran with release of information forms in order to obtain copies of all VA and private medical records pertaining to treatment for hypertension, which had not been previously associated with the claims file in May 2014.  In addition, the Veteran was afforded a VA examination to address the etiology of his hypertension in April 2016 and a medical opinion was provided. The Board finds that there has been substantial compliance with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist has been satisfied.

In October 2013, the Veteran was afforded the opportunity to give testimony before an Acting VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ asked specific questions directed at identifying the criteria for service connection. The Acting VLJ also sought to identify any pertinent evidence not currently associated with the record.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  He also presented his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2); and no prejudice has been identified in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria, Factual Background and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

There is a rebuttable presumption of service connection for some disorders, including hypertension, if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that hypertension had onset during service.  The STRs do not contain a diagnosis of hypertension or continuing treatment for persistent high blood pressure.  On the Veteran's separation examination, his blood pressure reading was 120/70.  It was noted that the Veteran had high blood pressure in 1959 which was treated with diet and resolved.  Following separation, in 1972, the RO denied a claim for service connection for high blood pressure following an examination which did not indicate the Veteran had a current disability.  

Post-service records indicate diagnosis of hypertension and control of the disability with medication as early as 2000.  At a December 2010 general medical examination, the Veteran indicated the onset of his hypertension was in the early 1980s.  At his hearing in October 2013, the Veteran indicated he had been told he had hypertension when he was in Vietnam, although he did not receive treatment for it.  He guessed that he went on high blood pressure medicine in 1990.

In February 2014, the Board reopened and remanded the claim to schedule the Veteran for a VA examination given the evidence of a current disability and some high blood pressure readings during service.  The Board also asked for an opinion as to whether the Veteran's hypertension was either caused or permanently aggravated by his service-connected CAD.   
In April 2016, the Veteran underwent an examination.  It was noted the examiner reviewed the claims file and also copies of some of the Veteran's STRs that he brought with him to the examination.  The Veteran related problems with hypertension around 1995 when he was hospitalized for left shoulder surgery.  He indicated he was started on medication at that time.  The examiner determined it was less likely than not that hypertension was incurred in or caused by elevated blood pressure noted in service.  The examiner noted that while the Veteran was an inpatient due to a shoulder injury that required surgery with pin fixation in 1959, he had elevation of blood pressure that normalized with treatment before he was discharged. There was no evidence of persisting elevated blood pressure noted and at separation, the Veteran's blood pressure was normal.  As to a relationship between CAD and hypertension, the examiner indicated that review of available medical/scientific literature did not show evidence-based medical information that has established a cause and effect relationship of CAD as a risk and/or aggravating factor for hypertension.

The Board finds the April 2016 examination report provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, and constitutes probative evidence that the Veteran's hypertension is not related to service or to his service connected CAD. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that the Veteran is competent to report lay-observable symptoms associated with his hypertension.  However, whether there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his lay observation. As a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of hypertension. See Jandreau, 492 F.3d at 1376-77. Thus, the Veteran's lay assertions as to diagnosis and etiology are not competent and lack probative value. 

Overall, the Board finds that the criteria for service connection have not been met because there is no competent evidence of a nexus between the Veteran's active service period and hypertension or between his hypertension and service-connected CAD.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for a TDIU.  See 38 C.F.R. § 19.9 (2015).  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met these criteria since October 2006.
The Veteran is service-connected for prostate cancer, CAD, left shoulder separation, residuals of right fourth metacarpal, ostosclerosis, bilateral, post-operative right stapendectomy and left ear hearing loss, tinnitus, deflected nasal septum, erectile dysfunction and vasomotor rhinitis.

At his hearing before the Board in October 2013, the Veteran indicated he could not hear out of his left ear and that his prostate cancer and CAD were giving him problems such that he could not work.  The most recent examination that considered the effects of these disabilities on the Veteran's functional ability took place in 2010.  In order to fully satisfy the duty to assist, the Board finds it appropriate to remand the claim for TDIU for further consideration as to whether the Veteran is or has been precluded by service-connected disabilities from obtaining or sustaining substantially gainful employment at any time during the appeal period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to address the combined impact of his service-connected disabilities on his employability.  These disabilities include prostate cancer, coronary artery disease, left shoulder separation, residuals of right fourth metacarpal, ostosclerosis, bilateral, post-operative right stapendectomy and left ear hearing loss, tinnitus, deflected nasal septum, erectile dysfunction and vasomotor rhinitis.

The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.  When addressing the effect on the ability work the examiner must not consider the Veteran's age or any non-service connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Following the above development, the RO should readjudicate the claim. If the benefit sought is not granted, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


